Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 12, 2021

                                       No. 04-21-00306-CV

  Christopher DE LOS SANTOS As Next Friend on Behalf of C.D.L.S. and V.D.L.S., Minor
                                    Children,
                                   Appellant

                                                 v.

                     SUPERIOR SHUTTLE, LLC and Heather Contreras,
                                   Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI03550
                           Honorable Martha Tanner, Judge Presiding


                                          ORDER

        On September 22, 2021, this court ordered appellant to file written notice with this court
(1) identifying the court reporter(s) and (2) providing proof that he has paid or made
arrangements to pay for the record(s). Appellant identified two reporters: Ms. Ermina Uviedo
and Ms. Catalina Kerr. Appellant states he has paid or made arrangements to pay both reporters
for the records.

        Ms. Uviedo’s record was due on October 5, 2021, and neither the record nor a
notification of late record has been filed. Ms. Uviedo is hereby ORDERED to file, no later than
October 22, 2021, either the record or a notification of late record.

       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court